Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 02, 2017

The Court of Appeals hereby passes the following order:

A18D0006. TOMMY RICARDO BOWENS v. THE STATE.

      Tommy Ricardo Bowens pled guilty to possession of cocaine with intent to
distribute and obstruction in November of 2016. Approximately two months later,
Bowens filed a “Motion for an Out of Time Appeal.” The trial court denied the
motion, and Bowens filed this timely application for discretionary appeal.
      The denial of a motion for an out-of-time appeal is directly appealable.
Lunsford v. State, 237 Ga. App. 696, 696 (515 SE2d 198) (1999); see also
Wetherington v. State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct
appeal from denial of motion for out-of-time appeal following guilty plea).
Accordingly, this application for discretionary appeal is hereby GRANTED pursuant
to OCGA § 5-6-35 (j). Bowens shall have ten days from the date of this order to file
his notice of appeal in the trial court. OCGA § 5-6-35 (g). The clerk of the trial court
is directed to include a copy of this order in the record transmitted to the Court of
Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/02/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.